Citation Nr: 1116078	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-32 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-service connected pension benefits, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision by the Committee on Waivers and Compromises (COWC) at the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained, and the claimant has been adequately notified of the efforts taken to obtain relevant records and of the future action to be taken by VA.  

2.  On November [redacted], 1996, a warrant was issued for the Veteran's arrest.

3.  VA determined that from July 15, 2004 (the effective date of the initial grant of non-service connected pension) until December [redacted], 2007 (the date the warrant was cleared) the Veteran was a fugitive felon, and discontinued his compensation payments for that period of time, resulting in an overpayment of $22,258.00.

4.  The overpayment at issue was not created because of the Veteran accepting payments while he was a fugitive felon.

5.  The Veteran did not commit fraud, misrepresentation, or bad faith in the creation of the overpayment.

6.  The Veteran had fault in the creation of the debt, and the fault rests upon the Veteran for accepting payments to which he knew or reasonably should have known he was not entitled.

7.  Waiver of the assessed overpayment would result in unfair enrichment to the Veteran.

8.  Recovery of the assessed overpayment would not deprive the Veteran of basic necessities.

9.  Denial of waiver would not defeat the purpose of the award of VA benefits.

10.  There is no indication that the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of disability compensation benefits in the amount of $22,258.00 would not be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In this case, however, the Board notes that the notice provisions of the VCAA are inapplicable to waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  Nonetheless, the Veteran has been afforded opportunities to present evidence in support of his claim, has been furnished the reasons and bases for the denial of the claim by the RO, and he has been afforded opportunities to respond.  The Board finds that these actions satisfy any duties to notify and assist owed to the appellant in the development of this claim.  Hence, the claim is may properly be considered on the merits.

Background

The record demonstrates that in September 2004 the RO granted entitlement to non-service connected pension, effective July 15, 2004.

In May 2006, VA sent the Veteran a letter informing him that he had been identified as a fugitive felon because he was the subject of an outstanding warrant.  This letter informed the Veteran of the specific information concerning the warrant and asked him to clear the warrant within 60 days.  The Veteran was further informed that if VA did not receive evidence establishing that the warrant had been cleared within 60 days of the date of the letter, VA was required to stop his pension benefits effective as of the later of the date of the warrant or December 27, 2001, which was the effective date of the fugitive felon provisions of Public Law 107-103.  The Veteran did not respond to the May 2006 letter, and in a September 2006 decision, his pension benefits were terminated effective from August 1, 2004, until the warrant was cleared.

In October 2006, VA informed the Veteran that he had been paid $22,258.00 more than he was entitled to receive.  He was informed of his right to request waiver.

In December 2007, the Veteran informed VA that he had cleared his warrant, and in August 2008, his pension benefits were reinstated, effective December [redacted], 2007 (the date his warrant was cleared).

In October 2008, the Veteran requested a waiver of his debt.  He said that repaying his debt would create a financial hardship.  He submitted a financial status report which reflected monthly income of $931.00 from his pension.  He indicated that he had the following monthly expenses:  $400.00 for rent, $150.00 for food, $200.00 for utilities, $50.00 for legal fines, $40.00 for bus fare, $60.00 for telephone, and $25.00 for laundry.  He said that his monthly expenses totaled $925.00.


Entitlement to Waiver

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2010); 38 C.F.R. § 1.962 (2010).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a) (2010).

The Veteran was awarded non-service connection pension benefits while he was a fugitive felon.  The Veteran was paid $22,258.00 before he cleared his outstanding warrant.  Section 505 of Public Law 107-103 prohibits the payment of VA benefits to beneficiaries while they are fugitive felons.  Accordingly, the Board concludes that the overpayment in question is a valid debt because the Veteran received benefits to which he was not entitled while he was a fugitive felon.

VA law provides that recovery of overpayments of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(a) (2010).  The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2010).

The Committee on Waivers and Compromises has determined that the overpayment created did not result from fraud, misrepresentation or bad faith on the Veteran's part, any of which would constitute a legal bar to granting the requested waiver.  See 38 U.S.C.A. § 5302.  The Board concurs with that determination; however, before recovery of indebtedness can be waived it must also be shown that it would be against the principles of equity and good conscience to require the Veteran to repay the debt to the government.  38 C.F.R. §§ 1.963, 1.965.

Although the Veteran was not specifically informed of the affect of being a fugitive felon at the time of the initial grant of non-service connected pension benefits in September 2004, VA law provides that persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the [r]ebullitions or of the hardship resulting from innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).  The Board notes that Morris has not been overturned, and thus the legal principle enumerated in Morris is controlling in this matter.  The Veteran is bound to the presumption of knowledge.

There is no indication that VA was aware of the Veteran's fugitive felon status until May 2006.  At that time, VA informed the Veteran of the affect of his fugitive felon status, and he had an opportunity to correct that status before his pension benefits were terminated.  According to the evidence of record, the Veteran took no action to correct his fugitive felon status until December 2007.  As VA took action shortly after being informed of the Veteran's fugitive felon status, and the Veteran is charged with knowledge of Federal statutes and lawfully promulgated agency regulations, the Board finds the Veteran at fault in receiving benefits to which he knew or reasonably should have known he was not entitled.

The Board notes, however, that balance of fault is but one of the factors for consideration in determining entitlement to waiver.  Although the Veteran claims he was not unjustly enriched, he has given no reasons as to why he was not unjustly enriched.  The Board finds that waiver of recovery would constitute unjust enrichment by creating an unfair gain to the Veteran because he would be allowed to retain funds to which he was not entitled.

The Board does not find that financial hardship might result from the recovery of overpayment.  As reviewed above, according to the Veteran's October 2008 Financial Status Report, the Veteran's sole source of income is his VA pension.  He has reported that his monthly expenses almost exactly equal his monthly income.  However, the Veteran has not submitted any copies of bills to verify any of his reported expenses, and his self-reported expenses appear inflated and dubious.  For example, it is not clear why the Veteran experiences a recurring monthly expense of $50.00 for "Legal Fines."  Regardless, the Board recognizes that the VA would not require the Veteran to pay off his indebtedness in a single lump sum; rather, scaled monthly payments of a modest amount could be arranged.  Through arrangement of a modest payment plan, the Board finds that the Veteran would not be deprived of the basic necessities of life, and undue financial hardship would not result from the recovery of overpayment.

The Board further finds that collection of the debt would not defeat the purpose of pension benefits by nullifying the objective for which the such benefits were intended, i.e., to provide a minimal subsistence income for qualifying veterans.  Through a payment plan, the Veteran would be able to maintain a minimal subsistence while repaying the debt.

There is no indication that reliance on the overpaid benefits resulted in the Veteran's relinquishment of a valuable right or the incurrence of a legal obligation.  Therefore, based on the evidence of record, the Board finds recovery of the overpayment would not be against the principles of equity and good conscience. 

In sum, the elements of the equity and good conscience standard clearly favor recovery of the overpayment by VA. There was no fault on the part of the VA in the creation of the debt, but there was fault on the part of the Veteran in the creation of the debt because he accepted the payments with the imputed knowledge that as a fugitive felon, he was not entitled to the amount received.  There is no evidence of undue hardship in that the Veteran would not be deprived of the basic necessities of life.  Further, there would be unjust enrichment if the debt were not recovered.  It is recognized that the elements as discussed are not all inclusive; however, the Veteran has not advanced any other facts which would be of any significance in applying the equity and good conscience standard.  Having considered all of the equities in this case, the Board concludes that waiver of recovery of the overpayment is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to waiver of recovery of an overpayment of non-service connected pension benefits is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


